Case 2:20-cv-00180-JLB-MRM Document 26-1 Filed 05/18/20 Page 1 of 2 PageID 241




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

  LINDA FAIRSTEIN,                                    )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )   Case No. 20-cv-00180
                                                      )
  NETFLIX, INC., AVA DUVERNAY, and                    )
  ATTICA LOCKE,                                       )
                                                      )
                 Defendants.                          )
                                                      )


                              DECLARATION OF AVA DUVERNAY

        I, Ava DuVernay, declare as follows:

        1.      I am a film writer, producer and director. I submit this declaration in support of

 my Motion to Dismiss for Lack of Personal Jurisdiction. I am familiar with the facts herein and

 make this declaration from my own personal knowledge.

        2.      I live in California and have been a resident of California my entire life.

        3.      I created and directed, and was one of the writers and executive producers of, the

 four-part film series When They See Us (“Series”).

        4.      I researched the script for the Series from California, New York and Georgia and

 wrote the script for the Series in California and New York. The Series was filmed, and I directed

 the Series, entirely in New York. Post-production on the Series took place in California.

        5.      I did not travel to Florida in connection with the Series. To the best of my

 recollection, I did not contact anyone in Florida in connection with the Series or in my research

 and writing of the Series.

        6.      I did not speak with a reporter from the Florida Courier regarding the Series.
Case 2:20-cv-00180-JLB-MRM Document 26-1 Filed 05/18/20 Page 2 of 2 PageID 242




           7.    The Series was distributed by Netflix on its subscription internet streaming

 service. I was not involved in and had no control over the distribution of the Series by Netflix.

           8.    I have never lived in Florida, do not own any property in Florida and do not have

 any bank accounts in Florida. I do not regularly transact business in Florida. I have traveled to

 Florida fewer than three (3) times in the last ten years, in connection with work that was

 unrelated to the Series.

           9.    I regularly travel to New York for business and did so in connection with the

 Series.

           10.   Korey Wise lives in New York City.

           11.   Kevin Richardson lives in New Jersey.

           12.   Yusef Salaam, Antron McCray and Raymond Santana all live in Georgia.

           13.   On information and belief, certain members of the families of Mr. Wise, Mr.

 Richardson, Mr. Salaam, Mr. McCray and Mr. Santana still live in New York.



 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
 correct.



              California
 Executed in ______________
         15 2020
 on: May ___,
                                               ________________________
                                               Ava DuVernay
